Citation Nr: 0535020	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Roanoke, 
Virginia Regional Office of the Department of Veterans 
Affairs (VA) which, in pertinent part, continued a 
noncompensable rating previously assigned for bilateral 
sensorineural hearing loss.  The veteran failed to report for 
two travel Board hearings, in March and August 2004.


FINDING OF FACT

The veteran has Level I hearing acuity in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 
(Code) 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2003 
correspondence and an August 2003 statement of the case (SOC) 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  In this 
case, as part of the RO's January 2003 letter, the veteran 
was advised that VA needed medical evidence showing that his 
claimed disorder had "increased in severity."  The SOC 
advised him to "provide any evidence in [his] possession 
that pertains to the claim."  Finally, the Board finds that 
VA has secured all available pertinent evidence and conducted 
all appropriate development.  Hence, VA has fulfilled its 
duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Bilateral high frequency hearing loss was diagnosed in 
conjunction with the veteran's July 1973 service separation 
examination.  

On VA examination in June 1981 a bilateral high frequency 
sensorineural hearing impairment was diagnosed.  

Service connection for bilateral sensorineural hearing loss 
was granted by the Board in December 1982.  The veteran was 
informed in January 1983 that a 0 percent, or noncompensable 
rating had been assigned.  The noncompensable rating has 
since continued in effect since.  

On private audiological evaluation in May 2001, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
30
75
80
LEFT
20
40
70
85

The average puretone thresholds were 52 decibels, right ear, 
and 54 decibels, left ear.  Speech recognition findings based 
on the Maryland CNC word list were not identified.  "CIC" 
hearing aids, with "music" [circuits], were recommended.   

A January 2002 VA outpatient treatment record shows that an 
audiologist documented that the veteran had worn different 
types of hearing aids in the past, and that these were not 
beneficial to him.  The veteran was fitted for new hearing 
aids at the VA clinic in February 2002.  

At a VA fee-basis audiological evaluation in May 2003, 
audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
25
35
75
75
LEFT
30
40
70
85

The average puretone thresholds were 52 decibels, right ear, 
and 56 decibels, left ear.  Speech recognition studies showed 
a discrimination of 92 percent in the right ear and 96 
percent in the left ear.  Bilateral mild-severe high 
frequency hearing loss was diagnosed.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  

Where there is an exceptional pattern of hearing impairment, 
a rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86.  Such an "exceptional pattern" is not 
demonstrated in the instant case.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

At a May 2003 VA fee-basis audiometry, the average puretone 
threshold for the veteran's right ear was 52 decibels, and 
speech discrimination was 92 percent.  Under 38 C.F.R. 
§ 4.85, Table VI, such hearing acuity is characterized as 
Level I.  The left ear average puretone threshold was 56 
decibels, with 96 percent speech discrimination, also 
reflecting Level I hearing.  Under 38 C.F.R. § 4.85, Table 
VII where there is Level I hearing acuity in each ear, a 
noncompensable rating is to be assigned (under Code 6100).  
The RO has applied the Rating Schedule accurately, and there 
is no schedular basis for a higher rating.  As noted, an 
unusual pattern of hearing warranting a rating under 
38 C.F.R. § 4.86 is not shown.  Audiometric testing results 
are dispositive evidence in a claim regarding the rating for 
hearing loss disability.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, that mechanical application of the Rating Schedule 
results in a noncompensable rating.  

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  The evidence in this case is 
against showing that the veteran's bilateral sensorineural 
hearing loss disorder causes, or has in the past, a marked 
interference with his employment, or that the disorder has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


